department of the treasury internal_revenue_service washington d c date cc dom fs it a uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your request dated date it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer w y dollar_figuredollar_figuredollar_figuredollar_figuredollar_figurexx 20x 1y year year year parent x z dollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figurex 30x 2y year year year issues whether certain training expenditures and other associated costs of building a workforce for a new division are capital expenditures and not currently deductible ordinary and necessary business_expenses under sec_162 whether the aforementioned costs represent start-up expenses under sec_195 conclusions the expenses in issue were not incurred in the unusual circumstance where the training was intended primarily to obtain future_benefits significantly beyond those traditionally associated with training provided in the ordinary course of business consequently since the expenditures do not meet the aforementioned standard set forth in revrul_96_62 1996_2_cb_9 the costs need not be capitalized in light of our determination under issue that the costs involved are generally deductible as well as the taxpayer’s failure to make the appropriate election any question regarding possible sec_195 treatment is rendered moot facts parent_corporation was the innovator of a certain x the subject taxpayer is a wholly-owned subsidiary of parent taxpayer historically had a small presence in the united states’ markets primarily in the manufacture and distribution of x and other markets through the 1980s with the exception of only taxpayer did not share in proprietary products developed by parent by year management had determined that taxpayer’s future growth depended upon moving beyond the market its year marketing plan includes the following there are few new product opportunities in our traditional and narrowly defined niche it is then the treatment of any other costs ie nontraining expenses_incurred by the taxpayer in building a new product division and workforce should be determined on the relevant facts and circumstances involved as to each expense necessary to consider taxpayer as having the expertise to allow for success in the entire u s marketplace and therefore consider opportunities outside the the most exciting opportunity for increased sales is the package of products that marketing plan goes on to state that an accompanying document details just such an opportunity to bring new proprietary to taxpayer by creating a new sales and marketing organization in taxpayer’s marketing plan for the following year the new division is identified as serving as a foothold for the market in the united_states the year marketing plan describes an exciting time at taxpayer as it creates a new entity heading towards the future that same plan further describes the new division as follows the new division is a reality it is an organization with over employees it is a product y it is who are working to bring the next generation of products to the u s marketplace it is the embodiment of parent’s quality corporate minutes describe two alternative strategies that taxpayer might use to enter the market-- either acquire a business or create one taxpayer chose to build the business and it budgeted the amounts necessary to create an entire new division the budget included the costs of the launch of y the requirements of the new division were recognized by taxpayer to be distinct from those of the old the move into the was said to require additional facilities to meet new marketing development and manufacturing needs along with new facilities the new division required an extensive and totally new training program for its new sales force as stated in the company’s year marketing plan all sales training programs now include more rigorous instruction in knowledge and selling skills the program has been lengthened to including two weeks at a with faculty instructors we have worked on introducing new sales techniques to increase the sales performance of every representative the new division was a separate profit and cost center with a separate divisional structure including a separate vice-president heading the division and reporting to taxpayer’s president it had a sales force regulatory affairs department portfolio and staff separate from those of taxpayer’s existing division a new workforce of individuals almost all from the outside and with no former sales experience was hired according to the year marketing plan d ifferent marketing skills and styles are needed to be successful in marketplace it was recognition of this fact which led to the creation of a distinct sales and marketing organization for the new d ivision the new division was to launch parent’s three new compounds w y z w was to be its product in the future each of these had already been successfully launched subsidiaries in anticipation of in mid-year the new division began hiring by the end of year the new division had approximately 10x new employees most were new sales representatives and district managers in 20x districts and 30x territories across the country by contrast the size of the market was only one fifth that of the market and the expanded sales force consisted of only approximately 1y to 2y sale representatives the new division sustained costs of dollar_figuredollar_figuredollar_figurewith no revenue in year and costs of dollar_figuredollar_figuredollar_figuredollar_figurein year with sales of y in the amount of dollar_figurexx the majority of the year and year expenses related to the recruiting hiring relocating and training of sales representatives three classes completed extensive l product and specialized sales training in year each class contained to sales representatives and the training included with instructors while in training sales representatives were lodged in hotels taxpayer's in-house personnel acted as instructors and their wages and salaries were allocated between and new division training costs if there were mixed classes for year the service disallowed a deduction in the amount of dollar_figurefor building the new division intangible on the ground that those costs represent capital expenses the service also made a second adjustment in the amount of dollar_figuredollar_figure unrelated to the workforce expenses at issue the field concedes that if the taxpayer is found to have been engaged in the expansion of an existing business a current deduction would also be available for this dollar_figuredollar_figureamount taxpayer did not elect sec_195 treatment for any start-up_expenditures law and analysis sec_162 as a general_rule allows the deduction of training expenditures as ordinary and necessary business deductions sec_263 provides that no deduction is allowed for permanent improvements and betterments made to increase the value of property in 503_us_79 the supreme court concluded that certain legal and professional fees incurred by a target_corporation to facilitate a merger created significant long-term benefits for the taxpayer and thus were capital expenditures the court specifically rejected the notion that its earlier decision in 403_us_345 should be read as holding that only expenditures that create or enhance separate and distinct assets are to be capitalized under sec_263 indopco pincite emphasis in original the service has consistently maintained the position that indopco did not change the fundamental legal principles for determining whether a particular expenditure can be deducted or must be capitalized to that end the holding in revrul_96_62 specifically states that the indopco decision does not affect the treatment of training costs under sec_162 moreover the revenue_ruling makes clear that training expenditures are generally deductible even though they may have some future benefit as stated in rev_rul training costs must be capitalized only in the unusual circumstance where the training is intended primarily to obtain future_benefits significantly beyond those traditionally associated with training provided in the ordinary course of a taxpayer’s trade_or_business citing as an example cleveland electric illuminating co v united_states cl_ct pincite requiring capitalization of costs for training employees of an electric utility to operate a new nuclear power plant since it has been determined that the training costs involved in the instant case do not meet this unusual circumstance requirement of revrul_96_62 the taxpayer should be allowed to deduct those training costs under sec_162 the treatment of any other costs ie nontraining expenses_incurred by the taxpayer in building its new division and workforce should be determined on the relevant facts and circumstances involved as to each expenditure in light of the determination that the costs in issue are generally deductible any question regarding sixty-month proration treatment under sec_195 is rendered moot since the required sec_195 election was not made by taxpayer any nontraining costs here--which are not otherwise currently deductible--must be capitalized case development hazards and other considerations deborah a butler by richard l carlisle chief income_tax accounting branch field service division cc
